COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00431-CR

Raul Resendez Herrera                     §    From Criminal District Court No. 3

                                          §    of Tarrant County (1322964D)

v.                                        §    April 14, 2016

                                          §    Opinion by Justice Walker

The State of Texas                        §    (nfp)

                       JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we grant the motion. We

withdraw our February 18, 2016 opinion and judgment and substitute the

following.

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed, and we lift the stay previously ordered by this court on

March 11, 2016.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker____________________
                                        Justice Sue Walker